Citation Nr: 1003102	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-13 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Sema E. Lederman, Esq.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1982 to May 1986 with subsequent service in the National 
Guard with periods of active duty for training (ACDUTRA) and 
inactive duty training (INADUTRA).  This case is before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Winston-Salem Regional Office (RO) of the 
Department of Veterans Affairs (VA) dated in December 2006 
that among other things, denied service connection for PTSD  
and August 2008 that declined to reopen claims seeking 
service connection for low back and right knee disorders.

In his October 2008 notice of disagreement, the Veteran 
alleged that there was a clear and unmistakable error in the 
December 2006 rating decision regarding the issue seeking 
service connection for a low back condition.  Also on his 
January 2009 Form 9, he alleged that there was a clear and 
unmistakable error in the December 2006 rating decision 
because there was a line of duty report dated in November 
1999 (in regards to his right knee).  As these matters have 
not been addressed it is referred to the RO for further 
consideration.  

In October 2009 correspondence, the Board granted the 
Veteran's motion for extension of time in regard to his 
claims at the Board under 38 C.F.R. § 20.1304(b).  The Board 
suspended review of the claims until December 23, 2009.   

With regard to the Veteran's claim for service connection for 
PTSD, the Board is cognizant of the recent decision of the 
U.S. Court of Appeals for Veterans Claims, Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found 
that the Board erred in not considering the scope of the 
Veteran's claim for service connection for PTSD as including 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record (in that case, a 
diagnosis of anxiety neurosis).  In light of Clemons, and 
based on the medical evidence of record, the Board has 
recharacterized the Veteran's claim as one for service 
connection for an acquired psychiatric disorder, to include 
PTSD.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Entitlement to service connection for a low back disorder 
was denied in a December 2006 rating decision; the Veteran 
did not file a timely substantive appeal with this decision 
and it became final.

3.  The additional evidence submitted since December 2006 
regarding the low back disorder is cumulative of the evidence 
already considered, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.

4.  Entitlement to service connection for a right knee 
disorder was denied in a December 2006 rating decision; the 
Veteran did not file a timely substantive appeal with this 
decision and it became final.

5.  The additional evidence submitted since December 2006 
regarding the claim for a right knee disorder is cumulative 
of the evidence already considered, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

6.  The Veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.

7.  The Veteran has a diagnosis of depression, anxiety and 
panic disorder, which was not shown during service or for 
many years thereafter, and is not otherwise related to his 
period of military service.




CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied entitlement 
to service connection for a low back disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2009).

2.  New and material evidence to reopen the Veteran's claim 
for service connection for a low back disorder has not been 
submitted.  38 C.F.R. § 3.156(a) (2009).

3.  The December 2006 rating decision that denied entitlement 
to service connection for a right knee disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2009).

4.  New and material evidence to reopen the Veteran's claim 
for service connection for a right knee disorder has not been 
submitted.  38 C.F.R. § 3.156(a) (2009).

5.  The criteria for service connection for an acquired 
psychiatric disorder, including PTSD, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) defines VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  In any 
event, the Veteran has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) 

In regards to the Veteran's claim seeking service connection 
for an acquired psychiatric disorder, including PTSD, notice 
fulfilling the requirements of 38 C.F.R. §  3.159(b) was 
furnished to the Veteran in October 2005, prior to the date 
of the issuance of the appealed December 2006 rating 
decision.  The Board further notes that, in March 2006, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regards to specific to requests to reopen, the veteran 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).]

In this case, in January 2008 pre-rating correspondence, the 
RO provided notice to the Veteran regarding what information 
and evidence was needed to substantiate his claims, as well 
as what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need for him to advise VA of and to submit any 
further evidence that was relevant to the claims.  In 
particular, this letter informed him of the specific 
technical meanings of "new" and "material," as well as the 
bases for the denial in the prior decision and described the 
type of evidence that would be necessary to substantiate the 
elements that were found insufficient in the previous denial.  
Kent.  The January 2008 letter also provided him with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The August 2008 rating 
decision reflects the initial adjudication of the claims 
after issuance of this letter.  Hence, the January 2008 
letter-which meets the content of notice requirements 
described in Dingess/Hartman and Pelegrini-also meets the 
VCAA's timing of notice requirement.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service personnel and treatment records and VA and 
private treatment records, as well as requests for relevant 
records from the Office of the Adjutant General and the 
National Personnel Records Center (NPRC).  Also of record and 
considered in connection with the appeal are the Command 
History Reports dated from 1983 to 1986 for the USS Luce and 
various written statements submitted by the Veteran and his 
friends and family.

A VA examination need not be provided for the veteran's 
claims to reopen.  In the absence of new and material 
evidence submitted by the claimant, the duty to assist by 
affording the veteran a VA examination is not triggered.  See 
38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003); Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

The Veteran was not provided with a VA examination and 
opinion to assess the current nature and etiology of his 
acquired psychiatric disorder, including PTSD.  However, VA 
need not conduct an examination with respect to the claim on 
appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no evidence 
that the Veteran has PTSD as the result of a verifiable 
event, injury, or disease occurring in service.  Also, there 
is no evidence that his depression, anxiety, or panic 
disorder manifested in service or was otherwise related to 
service.  Thus remand for a VA examination is not necessary.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate a claim for service 
connection, the avenues through which he might obtain such 
evidence and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Legal Criteria

A. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, with exception, 38 U.S.C.A. § 5108 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

B. Service Connection for an Acquired Psychiatric Disorder, 
including PTSD

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

If psychosis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage, supra., 10 Vet. App. 
488, 494-95 (1997).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  
If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Analysis

A. New and Material Evidence

Historically, the Board notes that service connection for low 
back and right knee disorders were denied in a December 2006 
rating decision.  The Veteran did not timely perfect an 
appeal of this decision.  Therefore, the decision on each 
claim became final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the December 2006 
rating decision included service treatment records (STR's) 
that were negative for any complaints, treatment, or 
diagnoses of chronic back or right knee disorders during 
regular active duty.  A May 1986 separation examination 
report was also negative for any right knee or back 
disorders.  Subsequent STR's showed that the Veteran 
sustained a right knee injury on November 18, 1999 during 
INACDUTRA.  Records verified that the injury occurred during 
line of duty during annual weapons qualification.  The 
disability was considered temporary.  The Veteran had 
complaints of popping and conservative treatment was 
provided.  The assessment was right knee pain and probable 
medial meniscus tear, however, X-rays were negative.  A March 
2002 record noted that precautionary light duty was 
prescribed due to back injury.  There was no permanent 
injury.  

November 1999 records from Kaiser Permanente recommended that 
the Veteran be out of work for a week due to right knee pain.

Treatment records from Raleigh Community Hospital, Carolina 
Spine Specialists, and Triangle Spine and Back Care Center 
showed that the Veteran had low back surgery, a discectomy 
and fusion of L5-S1, on November 11, 2002.  He was later 
treated for postoperative residuals of right foot peripheral 
neuropathy in December 2002.  Pre-operative reports dated in 
August 2002 and October 2002 noted reports of a back injury 
on January 11, 2002 while lifting a cylinder at work.  

Records received in December 2003 and January 2004 from the 
Office of the Adjutant General showed that the Veteran was on 
INACTURA on January 12 and January 13, 2002 and was ordered 
to active duty for special work (ADSW) from January 11 to 
January 16, 2003.  Also, upon reviewing the Army National 
Guard Retirement Points Statement, it appears that the 
Veteran was on active duty/ACDUTRA/ADSW from January 11, 2003 
to January 20, 2003.  The records did not show treatment for 
a back condition nor did they show evidence of a line of duty 
investigation regarding a low back injury.  A January 2004 
physical profile reported that the Veteran had recurrent 
lumbar pain and radicular pain with limitations.  He was 
placed on a permanent profile and was not to report for 
active duty of any type, but could report for INACDUTRA 
drills. 

Treatment records from Durham VA Medical Center (VAMC) dated 
from March to August 2003 showed treatment for back and right 
leg pain.  A March 2003 x-ray report revealed persistent 
radicular pain status post laminectomy.  

An April 2004 rating decision denied service connection for 
back injury and disc surgery with resulting right leg 
condition.  

September 2004 correspondence from Dr. C. J. P. noted that 
the Veteran was scheduled for posterior interbody fusion L4-
S1 with removal of instrumentation at Duke Raleigh Hospital 
in October 2004. 

December 2004 correspondence from the North Carolina National 
Guard showed that the Veteran was mobilized in support of 
Operation Enduring Freedom in January 2003.  

In a January and March 2005 statements, the Veteran reported 
that he joined the Army National Guard in 1993.  In 1994, a 
Warrant Officer offered him a position as a full time 
mechanic with the Army National Guard.  He indicated that he 
injured his back while working as a mechanic for the National 
Guard and underwent surgery.  While he was recuperating from 
surgery, he was ordered to report to active duty at Fort 
Bragg.  He claims that as a result of mobilization 
activities, it caused his pre-existing back condition to 
become worse.  
 
A July 2005 disability evaluation from the North Carolina 
Department of Health and Human Services reported a history of 
back surgeries that were the result of an accident the 
Veteran had while he was in the military working for the 
National Guard on trucks and other machinery.  

In March 2006 correspondence, Dr. B. P. reported that the 
Veteran had chronic pain related to his back and remained 
disabled from his back pain and other medical problems.  

On April 2006 VA examination, the Veteran reported a history 
of injuring his knee during field training.  He indicated 
that he felt a pop and noticed swelling.  He was given 
crutches for two to three weeks.  There was no further 
follow-up.  After examination and X-ray, he was diagnosed 
with right knee strain.  The examiner opined that pain was 
the Veteran's primary limiting factor and was not, as likely 
as not, secondary to his term in military service.  The 
examiner noted that the verbalized and physical 
manifestations obtained from the knee far exceeded what one 
might expect given the lack of significant physical findings.  

In May 2006 correspondence, Dr. D. G. M. noted that the 
Veteran reported that he injured his back while in the 
employment of the North Carolina Army National Guard.  

The impression on a June 2006 record from Dr. T. C. D. was 
status post lumbar spinal fusion L5-S1 with subsequent 
hardware removal with persistent L5-S1 radiculopathy.  

In a July 2006 record from Dr. S. P., the Veteran reported 
that he worked for the National Guard as a mechanic and on 
January 11, 2002, he injured his back.  Dr. S. P. opined that 
the Veteran's current pain condition and lumbar degeneration 
with failed back syndrome was directly related to his 
original injury at the work site.   

On September 2006 VA examination, it was noted that the 
claims file was reviewed.  The examiner noted that the 
records showed an established history of back injury and disc 
surgery with result right leg condition without a clear 
diagnosis of condition.  The Veteran contended that his back 
surgery on November 11, 2002 was aggravated by deployment in 
January 2003.  The examiner noted that as the Veteran walked 
out of VA, his arm swing improved and he seemed a little more 
comfortable.  After examination, the Veteran was diagnosed 
with severe degenerative disc disease of the lumbar spine 
with an impression of significant spasm of the lumbar spine.  
In regards to whether or not the Veteran's pre-existing back 
condition was aggravated while being deployed in January 
2003, the examiner found that he could not resolve this issue 
without resorting to mere speculation.  It was not clear what 
level of activity the Veteran was able to perform due to the 
level of spasm that was present during the examination.  He 
also noted that the combination of medications that the 
Veteran claimed he was taking, in the form particularly of 
Methadone and Morphine, as a combination would suppress his 
respiratory function significantly, which would also affect 
his low back pain and level of stress.  The examiner also 
noted that it was doubtful that the Veteran was taking both 
of these medications.  

A December 2006 rating decision denied service connection for 
back injury and disc surgery finding that the evidence showed 
that the back disorder existed before service.  There was no 
objective evidence of worsening of a pre-existing condition.  
There was no evidence that the condition was permanently 
worsened as a result of service.  At the same time service 
connection was denied for right knee strain.  The RO found 
that although there was a record of treatment in service for 
a right knee injury, no permanent residual or chronic 
disability subject to service connection was shown by the 
service treatment records or demonstrated by evidence 
following service, rather this was an acute and transitory 
event.  The RO also noted that when chronicity in service was 
not adequately supported, then a showing of continuity, 
treatment, after discharge was required to support the claim.  

The subsequently received evidence includes a record dated 
January 14, 2003 from the Triangle Spine & Back Care Center 
showed that the Veteran was seen nine weeks status posterior 
lumbar interbody fusion (PLIF) L5 to S1, which was performed 
November 11, 2002 and that the low back condition was a 
workman's compensation issue.  The Veteran had complaints of 
incision pain as well as continued right lower extremity 
pain, however, the extremity pain was about 60% better and 
the pain at the incision site was the same.  He was not 
walking much because of increased stiffness in the right leg.  
On examination, the incision was without erythema; however 
there was edema throughout the incision.  He used a cane for 
pain as well as weakness in the right leg, which had been 
unchanged since the surgery.  The only exercise he did was 
about two times a week for 25 minutes he walked to the 
supermarket.  X-rays showed good stabilization of the lumbar 
spine, good lumbar lordosis, good bony growth noted, and an 
intact bone graft.  He was improving in his lower extremity, 
which was a good sign.  He was not very active.  He was to be 
placed in physical therapy on a full time basis, which would 
be his job three times per week for the next six weeks in 
which he would get exercise and modalities on the bike, 
gradually increasing as tolerated.  He was to also have one 
to three visits of normal protocol, increased isokinetic 
training, therapeutic exercises, neutral spine protocol, and 
initiating lumbar isometrics.  It was discussed that he 
needed to gradually increase walking and riding the exercise 
bike.  A note was written to put him on part-time light duty 
for four hours a day for three weeks, then six hours a day 
for three weeks, then up to eight hours a day.  

Treatment records from Durham VAMC dated from May 2003 to 
November 2007 included some duplicate records and showed 
treatment for chronic low back pain with radicular symptoms.  

January 2008 and June 2009 statements from Dr. D. G. M., Dr. 
S. P., and Dr. B. P. indicated that the Veteran was treated 
for severe chronic back pain and mood deregulation.  

In a May 2008 "buddy" statement, T. C. indicated that in 
January 2003 the Veteran had to report to Fort Bragg for 
active duty.  T. C. picked up the Veteran to drive him to 
Fort Bragg.  The duration of the ride was approximately 2 
hours.  When they arrived at Fort Bragg, the Veteran could 
barely walk without T. C.'s assistance.  The Veteran was 
activated for 4 days until he was examined by a doctor, 
advised not to return, and to follow up with his surgeon as 
he still had staples in his back.  

With respect to the issue of whether new and material 
evidence has been received to reopen the claim for 
entitlement to service connection for a low back disorder, 
the subsequently received evidence is either cumulative or 
redundant of the evidence previously of record, or it does 
not raise a reasonable possibility of substantiating the 
claim.  Much of the evidence is cumulative or redundant in 
that it merely restates prior contentions and shows ongoing 
treatment for back disorder.  Although in a May 2008 
statement, T. C. indicated that in January 2003 the Veteran 
had to report to Fort Bragg for active duty shortly following 
his back surgery, the evidence of record prior to the 
December 2006 rating decision already showed that the Veteran 
reported for ADSW from January 11th to January 16th, 2003, and 
possibly remained on active duty/ADUTRA/ADSW until January 
20, 2003.  
The evidence which is not cumulative or redundant does not 
relate to an unestablished fact necessary to substantiate the 
claim, namely that the Veteran's back disorder was aggravated 
during active service.  In this regard, although T.C. and the 
Veteran have indicated that the Veteran was seen by a doctor 
for his back during a period of active duty in January 2003 
and the January 14, 2003 record from the Triangle Spine & 
Back Care Center supports these contentions to that extent, 
there was no indication that the Veteran aggravated his pre-
existing back disorder as a result of this period of active 
duty.  The January 14, 2003 record from Triangle Spine & Back 
Care Center appeared to be a follow-up nine weeks status-post 
PLIF L5 to S1 that showed, if anything, that the Veteran's 
post surgery back disorder was either the same or improving.  
During the examination, it was noted that the Veteran had 
complaints of incision pain as well as continued right lower 
extremity pain, however, the extremity pain was about 60% 
better and the pain at the incision site was the same.  He 
used a cane for pain as well as weakness in the right leg, 
which had been unchanged since the surgery.  It was discussed 
that his right extremity was improving.  At no point during 
the examination was it noted that the Veteran was currently 
on active duty or that there was an increase in symptoms 
related to his back.  Rather, he reported that he was not 
physically active, in which full time physical therapy as 
well as other training and exercises were recommended.  
Overall, there was no medical evidence or opinion that 
suggested that the pre-existing low back disorder was 
aggravated during service.  Accordingly, reopening of the 
claim for a back disorder is not in order.

With respect to the issue of whether new and material 
evidence has been received to reopen the claim for 
entitlement to service connection for a right knee disorder, 
the subsequently received evidence is either cumulative or 
redundant of the evidence previously of record, or it does 
not raise a reasonable possibility of substantiating the 
claim.  Much of the evidence is cumulative or redundant in 
that it merely restates prior contentions.  There is no 
evidence that relates to an unestablished fact necessary to 
substantiate the claim, namely that any current right knee 
disorder was related to the Veteran's November 18, 1999 right 
knee injury during INACDUTRA.  Overall, there is no medical 
evidence or opinion suggesting that the Veteran has a 
permanent residual or chronic right knee disorder as a result 
of the November 18, 1999 injury noted during INACDUTRA.  The 
Veteran's contentions of a relationship between a current 
right knee disorder and the noted right knee injury during 
INACDUTRA have previously been considered in the December 
2006 rating decision and are not new and material evidence.  
Also there is no evidence showing continuity of treatment 
since service for a right knee disorder.  Accordingly, 
reopening of the claim for a right knee disorder is not in 
order.



B. Service Connection for PTSD

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he has PTSD as a result of various 
combat-related, in-service stressors.  Service records 
indicate that his military occupational specialty (MOS) was 
that of Operations Specialist.  He was assigned to the USS 
Luce.  He was awarded the following medals and campaign 
ribbons for his service: Sea Service Deployment Ribbon and 
Meritorious Unit Commendation Medal.  The Board notes that he 
was not awarded any medal or decoration that clearly 
indicates combat status and evidence of participation in a 
campaign does not, in itself, establish that a veteran 
engaged in combat because those terms ordinarily may 
encompass both combat and non-combat activities.  VAOPGCPREC 
12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (2000).  Thus, the 
Board finds that combat status has not been clearly 
established by the objective evidence of record.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2009).  
Therefore, credible supporting evidence that the claimed in-
service stressors occurred is necessary.  38 C.F.R. 
§ 3.304(f) (2009).

The Board notes that VA and private treatment records dated 
from 2003 to 2009, confirm diagnoses of and treatment for 
PTSD.  However, a diagnosis alone is insufficient to 
establish service connection for PTSD.  Since it is not 
otherwise shown by the record that the Veteran engaged in 
combat, there must be evidence that corroborates the 
existence of the claimed stressors.  See Cohen, 10 Vet. App. 
at 128; 38 C.F.R. § 3.304(f).  The Court has held that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Accordingly, in order to grant service-
connection for PTSD, the evidence must contain credible 
supporting evidence that the claimed in-service stressors 
occurred.  38 C.F.R. § 3.304(f).

Based upon the evidence of record, the Board finds the 
Veteran is not shown to have developed PTSD as a result of a 
stressor event verified by credible supporting evidence as 
having occurred in service.  Treatment records from Durham 
VAMC dated from 2003 to 2007 included a July 2007 treatment 
record in which the Veteran reported a history of observing 
multiple deaths as well as an embassy exploding in Saudi 
Arabia.  In November 2005 correspondence, Dr. D. G. M 
reported a history of the Veteran being exposed to numerous 
traumatic events while he served in the Persian Gulf during 
active duty in the Navy.  The Veteran discussed the rescue 
and recovery operations following the bombing of the US 
Embassy in Beirut and was under fire in combat during that 
same period.  He indicated that his MOS was operations 
specialist-air traffic control and he distributed tactical 
information such as tracking enemy contacts on radar.  He 
stated that he witnessed numerous ships attacked by Iranian 
aircrafts and saw crewmen and bodies burning.  

On December 2005 PTSD questionnaire, the Veteran reported 
that he served in Beirut, Lebanon from February to August 
1983.  In April 1983, there was an attack on the US Embassy 
where 63 Marines died.  He alleged that witnessed the smoke 
and devastation and was involved in the rescue efforts.  He 
also alleged that he was involved in the Tanker War in May 
1984.  In a February 2006 statement, he reported that in 
March, April, and May 1983, he was involved in "Operation 
Urgent Fury" in Beirut while serving with the battle group 
USS America (CV66).  He reported that he was involved in 
naval gunfire support and rescue.  He was deployed to the 
Middle East in 1984 for the Iran/Iraq Tanker War with the USS 
McInerney and USS America (CV66).  In 1986, he participated 
in "Operation El Dorado and Prairie Fire" during the Iran 
and Iraq Tanker War.  He also mentioned that there was raid 
in Libya that involved the USS America/USS Coral Sea from 
February to May 1986.  

In an October 2007 statement, the Veteran reported that he 
was in Beirut, Lebanon in September 1983 and not April 1983.  
He claimed that in September 1983, there was an attack on a 
US Embassy in which 63 Marines died.  He again claimed that 
the witnessed the smoke and devastation and was involved in 
the recover and rescue efforts.  Also, in a June 2009 
statement, he also indicated that he witnessed and saw the 
mines that were in the Suez Canal as they went through the 
canal for duration of 2 days.  He served on lookouts and 
radar to navigate through the canal safely.  He reported that 
the surveillance patrol would guide oil tankers in and out of 
the canal to safety, in which 35 were hit and attacked and 
caught on fire.  He watched people burn in the water.  He 
indicated that while he served on the USS America in 1986, he 
crossed the "line of death" all the time.  He reported that 
he spent a lot of hours on radar duty in the Persian Gulf 
which was stressful.  He also indicated that he lost a lot of 
friends on the USS Stark.  

In a statement submitted in August 2009, E. D. R. claimed 
that he was a shipmate of the Veteran.  In the early 1980's 
E. D. R. and the Veteran served together for over two years 
on the USS Luce.  E. D. R. served on the USS Luce from 1982 
until February 1985.  He claims that he and the Veteran 
served in a war zone for 9 months.  He claimed that Saddam 
Hussein's military "locked on our ship" as a target on two 
separate occasions.  On numerous occasions they crossed into 
the "Dead Zone", into the area where war was raging between 
Iran and Iraq.  E. D. R. indicated that he received an 
Expeditionary Award for service in a war zone; however, he 
did not understand why the Veteran would not have received 
the same medal.  E. D. R. attached a copy of his DD Form 214 
that showed that he received the Navy Expeditionary Award.  

The RO attempted to verify the stressors identified by the 
Veteran and E. D. R. by obtaining the Veteran's service 
treatment and service personnel records.  As noted above, 
these records showed that the Veteran was an Operations 
Specialist and was assigned to the USS Luce.  He was awarded 
the Sea Service Deployment Ribbon and Meritorious Unit 
Commendation Medal.  However, the records contained no 
reference to the described events.  STR's showed that on 
April 17, 1983, he was seen at the U. S. N. & M. C. R. T. C. 
in Raleigh, NC while assigned to the USS Luce.  On April 18, 
1983, he received immunizations while aboard the USS Luce.  
He followed up on his immunizations on April 20, 1983 while 
on the USS Luce and was then sent to the Mayport NRMC 
Preventative Medicine Clinic in Mayport, FL on the same day.  
STR's documented that the Veteran was assigned to the USS 
Luce from February 1983 to May 1986.  

In further attempts to verify the claimed stressor, the RO 
sent the Veteran several letters requesting him to provide 
additional information.  

A formal finding was issued in January 2006 indicating that 
there was a lack of information required to verify stressors 
regarding the Veteran's PTSD claim.  It was determined that 
all attempts to obtain the needed information had been 
exhausted and any further attempts were futile.  The memo 
outlined efforts that were made to obtain the information 
necessary to verify stressful events.  It was noted that the 
November 2005 record from Dr. G. M. included a diagnosis of 
PTSD on unverifiable stressor information.  In regards to the 
Veteran's claim that he participated in the rescue and 
recovery operations following bombing of the US Embassy in 
Beirut in April 1983, his STR's showed that he was in 
Mayport, FL from in April through September 1983.  In regards 
to performing air traffic control and tracking enemy contacts 
on radar, he needed to provide the date range of ship being 
approached by hostile aircrafts or ships.  In regards to 
witnessing ships being attacked by Iranian aircraft, he 
needed to provide the date range of the incident and a 
statement if his ship participated in recovery operations.  

In September 2007, the Veteran submitted several articles 
that showed that on April 18, 1983, there was a suicide 
bombing of the United States Embassy in Bruit, Lebanon.  63 
people were killed, 17 were Americans.  The embassy was 
moved, however, on September 20, 1984, another car bomb 
exploded at this embassy annex, killing 20 Lebanese and two 
American soldiers.  In October 1983, a truck loaded with 2500 
pounds of TNT crashed through the main gate of the Marine 
Headquarters in Beirut, Lebanon killing 241 US Army, Marine, 
and Navy servicemen and wounding 81.  He subsequently 
submitted articles regarding the "Tanker War" in which 
there was a picture of the USS Luce.  

Another formal finding was issued in February 2009, 
indicating that there was a lack of information available to 
corroborate stressor(s) associated with the claim of service 
connection for PTSD.  For the stressor of the bombing in 
Beirut, there was no evidence in the Veteran's personnel file 
or STR's that he was in Beirut.  The Veteran had 3 years, 3 
months, and 5 days of sea service; however, there was no 
documentation of foreign service in his records.  In 
addition, the Veteran stated that he witnessed smoke and 
devastation from the bombings in Bruit during September 1983.  
However, the US Embassy was bombed on April 18, 1983 and the 
US Marine Barracks was bombed on October 23, 1983.  There was 
no documentation to support the Veteran's contention that he 
was in any way involved with the bombings in Beirut.  In 
regards to the stressor involving the Tanker War, the Tanker 
War was a part of an ongoing conflict between Iran and Iraq.  
The time frame was generally accepted as between the years of 
1984 and 1988.  It was conceded that the Veteran was attached 
to the USS Luce while it was deployed to the Persian Gulf 
during the time frame of the Tanker War between Iran and 
Iraq.  However, the Veteran provided no specific stressor or 
statement to research.  He specifically referred to May 1984 
and a search was conducted of databases and Navy websites (to 
include www.ussluce.org).  The researches were negative for 
any incident involving the USS Luce during the Tanker War.  
The Command History Reports of the USS Luce did not contain 
information to support the Veteran's contentions.  It was 
determined that all efforts to obtain the needed information 
had been exhausted and any further attempts would be futile.  

The Board also notes that the 1983 to 1986 Command History 
Reports for the USS Luce showed that the ship did pass 
through the Suez Canal in July 1983; however, there was no 
documentation of any ships being blown up during that time.  
Likewise, there was no documentation that Saddam Hussein's 
military "locked on" the USS Luce as a target on two 
separate occasions as reported in an August 2009 statement by 
E. D. R., regardless the Veteran has not reported that event 
as a stressor.  

The Board acknowledges the statements received from the 
Veteran regarding his current symptoms and his experiences in 
service.  Unfortunately, however, he has been unable to 
describe his claimed stressors in sufficient detail to permit 
a verification search by the US Army and Joint Service 
Records Research Center (JSSRC) and/or to allow for 
meaningful research of the Marine Corps or National Archives 
and Records Administration (NARA) records.  The Board notes 
that while the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Without sufficient evidence to corroborate the 
stressor described by the Veteran, the Board has no basis 
upon which to grant service connection for PTSD.  

While acknowledging the Veteran's belief that PTSD is due to 
the various stressor events that purportedly occurred during 
his military service, it is well established that as a 
layperson, the Veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In short, the only 
evidence of the occurrence of the Veteran's claimed stressors 
are his own statements.  As the record contains no indication 
of combat service, and the Veteran's alleged stressors as 
well as the E. D. R.'s claim of the USS Luce being "locked 
on" by Saddam Hussein's military (which the Veteran has not 
identified as one of his own stressors) are not corroborated 
by service records or other credible supporting evidence, the 
Board finds that the evidence of record preponderates against 
the Veteran's service connection claim for PTSD.  

The Board's analysis, however, does not end here.  As the 
Court found in Clemons, the Board must consider the Veteran's 
claim in light of the reported symptoms and medical evidence.  
Clemons, 23 Vet. App. at 5.  Here, the evidence of record 
included a July 2005 disability evaluation from the North 
Carolina Department of Health and Human Services, May 2006 
correspondence from Dr. D. G. M., and a July 2006 record from 
Dr. S. P. that included the diagnoses of recurrent major 
depression, anxiety, and panic disorder without agoraphobia.  
As the Veteran has reported symptoms of mood disregulation, 
depression, severe irritability, paranoia, disrupted 
thinking, rapid speech, poor sleep, lack of energy and 
interest, lack of desire for intimate contacts, increased 
startle response, and impaired concentration and focus, among 
other things, and has been diagnosed with depression, 
anxiety, and panic disorder, the Board must consider 
entitlement to service connection for these mental health 
disabilities as well as for PTSD.

The Veteran's STRs are unremarkable for any complaints, 
treatment, or diagnoses of depression, anxiety, or panic 
disorder during service.  The report of his May 1986 
discharge physical indicates that his psychiatric evaluation 
was normal.  The first documented medical evidence of major 
depression and panic disorder is the July 2005 disability 
evaluation from the North Carolina Department of Health and 
Human Services, approximately 20 years after his discharge 
from active military service.  The Board points out that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Furthermore, in November 2005 and May 2006 correspondence, 
Dr. D. G. M ultimately diagnosed the Veteran with major 
depressive disorder and opined with a degree of medical 
certainty that the Veteran's problems were directly caused by 
and exacerbated by his injury and ongoing chronic pain.  In 
June 2009 correspondence, Dr. D. G. M. indicated that the 
Veteran experienced major psychological distress related to 
his severe chronic back pain.  In July 2006, Dr. S. P., 
opined that the Veteran's depression was due to his pain 
condition and his significant limitations, chronic pain, and 
possible medications that he needed to help cope with his 
pain condition.  Dr. S. P. opined that the Veteran's mood 
condition was directly related to his pain condition and 
would not be manifest without his injury and pain condition.  
In sum, there is no medical evidence or opinion even 
suggesting a relationship between major depression, anxiety, 
or panic disorder (or any other psychiatric disorder) and 
military service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical evidence or opinion.  

Again, a VA examination is not required as the evidence 
already of record fails to indicate that that any present 
psychiatric condition is related to the Veteran's tour of 
active duty.  38 C.F.R. § 3.159.  Finally, there is no 
evidence that psychosis was manifested in the first 
postservice year (so as to trigger application of presumptive 
provisions in 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 
for such chronic disease).  

For the foregoing reasons, the claim for service connection 
for an acquired psychiatric disorder, including PTSD must be 
denied.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a low back disorder; the 
appeal is denied.

New and material evidence has not been received to reopen the 
claim for service connection for a right knee disorder; the 
appeal is denied.

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


